Citation Nr: 1500228	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-14 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for endometriosis.

5.  Entitlement to service connection for a lumbar spine disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a disability of the upper respiratory tract.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1986 to May 1986 and on active duty from September 1990 to May 1991 with additional service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2014, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of entitlement to service connection for endometriosis, a lumbar spine disability, a left shoulder disability, and a disability of the upper respiratory tract are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.




FINDINGS OF FACT

1.  The evidence of record supports a diagnosis of PTSD related to stressful events the Veteran experienced while stationed in Southwest Asia.

2.  The currently diagnosed gastroenteritis is as likely as not related to the Veteran's active duty service.

3.  The currently diagnosed headaches are as likely as not related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.304, 4.125(a) (2014).

2.  Entitlement to service connection for gastroenteritis is warranted.  38 U.S.C.A. 
§§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Entitlement to service connection for headaches is warranted.  38 U.S.C.A. 
§§ 1110, 5103A (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

This appeal arises out of the Veteran's contention that she currently has PTSD resulting from stressful events she experienced during her military service in Southwest Asia.  At the August 2014 Board hearing, she presented personal testimony concerning the fear and anxiety she experienced while stationed in Saudi Arabia and Iraq.  See the August 2014 Board hearing transcript, pgs. 2-6.  She also described the death of a friend, Sergeant C.B., who was killed in a truck accident while they were both stationed in Southwest Asia.  Id.; see also the Veteran's stressor statement dated August 2007.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

Where an alleged PTSD stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).

The Veteran's DD Form 214 reflects that she was in Southwest Asia.  Her reported stressors of fearing for her life involved "fear of hostile military or terrorist activity."  These stressors are consistent with the places, types, and circumstances of her service.  Moreover, the Board finds the Veteran's testimony concerning the death of her friend to be credible in light of the March 2008 the United States Army and Joint Services Records Research Center (JSRRC) inquiry which confirmed the death of service member C.B. as a result of a head injury sustained in a March 1991 vehicle accident.  Thus, the remaining question is whether the Veteran has a diagnosis of PTSD related to her in-service stressors.

To this end, the Veteran's VA treatment records confirm a diagnosis of PTSD related to the above-described stressors.  See, e.g., the VA treatment records dated December 2007.  In light of the fact that the Veteran was diagnosed as having PTSD associated with her service in Southwest Asia during the pendency of her claim, the Board finds that service connection for PTSD is warranted.  In sum, when resolving reasonable doubt in favor of the Veteran, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, service connection for PTSD is warranted.

II. Gastrointestinal disability and headaches

Further, as resolution of the Veteran's gastroenteritis and headaches claims involves application of similar facts, the Board will address the issues together for the sake of economy.  In this regard, the Board notes that service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

In this case, the Veteran has repeatedly asserted that she experiences chronic gastrointestinal problems and headaches that began during her military service.  In particular, she maintains that she initially began experiencing gastrointestinal symptomatology during her service in Southwest Asia, which continued upon her return.  See the August 2014 Board hearing transcript, pg. 22.  As to the claimed headaches, the Veteran asserts that she was treated for headaches while on active duty.  Id. at pgs. 23-24.  She stated that her headache symptomatology continued after her military discharge and she had brain surgery to relieve her symptoms in 2009.  Id. at pg. 25.

The record demonstrates that the Veteran served on active duty for training (ACDUTRA) from March 1986 to May 1986 and on active duty from September 1990 to May 1991.  Treatment records document complaints of headaches in November 1990 and December 1990.  The Veteran complained of right lower quadrant pain in March 1991 and was diagnosed with questionable gastroenteritis at that time.  See the service treatment records (STR) dated March 1991.  In an April 1991 post-deployment form, the Veteran reported experiencing stomach cramps and diarrhea while she was in Southwest Asia.  In an April 1991 Report of Medical History, the Veteran endorsed stomach and intestinal trouble, as well as, headaches.  With respect to the headaches, it was additionally noted that the Veteran was seen for complaints of headaches while stationed in Southwest Asia.  See the Report of Medical History dated April 1991.

Notably, post-service treatment records show that the Veteran continued to be treated for gastrointestinal symptomatology following her military discharge.  See the STRs dated July 1994, November 1991, and November 2001.  A diagnosis of gastroenteritis was confirmed in July 1994 and April 2008.  See the STR dated July 1994 and the VA treatment record dated April 2008.  As to the claimed headaches, post-service treatment records document continued treatment for chronic headaches following the Veteran's military discharge.  See, e.g., the STRs dated November 1991 and the VA treatment record dated October 2008 and January 2009.
The Veteran has submitted personal testimony and statements in support of her contentions of continuing gastrointestinal and headache symptomatology.  In this regard, the Board notes that the Veteran is competent to describe what she experienced in service and thereafter, and lay persons are competent to describe their observations.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

Here, the Veteran testified under oath concerning her chronic gastrointestinal problems and headaches including continued symptomatology in the years following her May 1991 active duty discharge.  As previously discussed above, the Veteran's assertions as to her symptoms in service and thereafter are competent and credible as to continuity of relevant symptomatology.  Accordingly, the Board finds that the Veteran's currently diagnosed chronic gastroenteritis and headaches cannot reasonably be disassociated from her documented in-service treatment for gastrointestinal and headache symptoms.

Thus, the evidence is at least in equipoise that the Veteran's chronic gastroenteritis and headache disability are related to her military service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has chronic gastroenteritis and headaches that were incurred during her active duty.  Accordingly, service connection for gastroenteritis and a chronic headache disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for gastroenteritis is granted.

Entitlement to service connection for headaches is granted.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that remaining claims on appeal must be remanded for further development.

Initially, the Veteran testified that she is in receipt of disability benefits from the Social Security Administration (SSA).  The Veteran's SSA records have not been associated with the claims file.  Accordingly, upon remand, the Board finds that the RO should attempt to obtain the Veteran's SSA records, as these records are potentially pertinent to her pending claims.

With respect to the lumbar spine, left shoulder, endometriosis, and upper respiratory tract disability, a remand is necessary to obtain a VA examination concerning the nature and etiology of the Veteran's claimed disabilities.  All outstanding VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Procure any records of outstanding treatment and/or evaluation that the Veteran has recently received, including records of VA treatment from March 2011.  

2. Obtain from the Social Security Administration copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision.  

3. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back, left shoulder, endometriosis, and upper respiratory tract disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service low back, left shoulder, endometriosis, and upper respiratory tract symptomatology.

The examiner should provide an opinions as to the following: 

(a) Whether the evidence of record clearly and unmistakably shows that the Veteran's claimed disability of the upper respiratory tract pre-existed her active duty military service (September 1990 to May 1991).  

(b) If the answer to question (a) is yes, the examiner should then opine as to whether the pre-existing disability of the upper respiratory tract clearly and unmistakely did not undergo a worsening beyond its natural progression during this service. 

(c)  If the answer to question (a) is no, the examiner opine as to whether it is as least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed disability of the upper respiratory tract had its onset during military service or is causally related to such service.

(d) The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current low back, left shoulder, and endometriosis disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from her military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


